\ti*l*m
                                ELECTRONIC RECORD




COA # 14-13-00497-CR                                       OFFENSE: Assault


STYLE: Jacob Alfred Blanken vThe State of Texas            COUNTY: Harris


COA DISPOSITION: Affirmed                                  TRIAL COURT: 209th District Court


DATE: August 19. 2014   Publish: Yes                          TC CASE #:1277140




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Jacob Alfred Blanken vThe State of Texas

CCA#


        APpELLANT^S
FOR DISCRETIONARY REVIEW IN CCA IS:
                                       Petition   CCA Disposition:
                                                  DATE:
                                                                        UJkl'iH
        K^t^b                                     JUDGE:

DATE:      \fA*/jA*~, <gjp. MST                   SIGNED:                      PC:

JUDGE: JeAiAJ^ Kf/L P.J.tOot/tovl, PUBLISH:                                    DNP:




                                                                                      MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                       JUDGE:


                                                                              ELECTRONIC RECORD